Title: From Thomas Jefferson to Thomas Paine, 9 October 1807
From: Jefferson, Thomas
To: Paine, Thomas


                        
                            Dear Sir 
                     
                            Washington Oct. 9. 07.
                        
                        Your 2d. letter on the subject of gunboats came to hand just before my departure from Monticello. in the mean
                            time the enquiry into the proposition had been referred, agreeably to our usage, & to reason, to the practical persons of
                            the department to which it belonged, deemed most skilful. on my arrival here I found the answers of the persons to whom it
                            was referred, the substance of which I now inclose you. I am not a judge of their solidity, but I presume they are founded
                            and the rather as they are from officers entirely favorable to the use of gun boats.
                        We have as yet no knolege of the arrival of the Revenge in England but we may daily expect to hear of it; and
                            as we expected she would be detained there & in France about a month, it will be a month hence before we can expect her
                            back here. in the mean time all the little circumstances coming to our knolege are unfavorable to our wishes for peace. if
                            they would but settle the question of impressment from our bottoms, I should be well contented to drop all attempts at a
                            treaty. the other rights of neutral powers will be taken care of by Bonaparte & Alexander, and for commercial
                            arrangements we can sufficiently provide by legislative regulations. but as the practice of impressment has taken place
                            only against us we shall be left to settle that for ourselves: and to do this we shall never again have so favorable a
                            conjuncture of circumstances. Accept my friendly salutations & assurances of great esteem & respect
                        
                            Th: Jefferson
                     
                        
                    